InternationalSilver,Inc August 01, 2012 Mr. John Reynolds Assistant Director Division of Corporation Finance Securities and Exchange Commission Dear Mr. Reynolds, Please find below InternationalSilver, Inc.'s(the "Company") response to your July 27, 2012 correspondence. The Company hereby acknowledges that only proven and probable reserves may be disclosed in filings with the United States Securities and Exchange Commission pursuant to paragraph (b)(5)(3) of Industry Guide 7. Please be assured that we will remove any disclosure of geologic resources and potential resources from all future filings. Additionally, the Company hereby acknowledgesthe following: - The Company is responsible for the adequacy and accuracy of the disclosure in the filing; - Staff comments or changes to disclosure in response to Staff comments do not foreclose the commission from taking any action with respect to the filing; and - The Company may not assert staff comments as a defense in any proceeding initiated by the commission or any person under the federal securities laws of the United States. Should you have further concerns, I can be contacted at (520) 889-2040, ext. 12 or you can e-mail me at johnamckinney@msn.com. JohnA.McKinney, ChiefFinancialOfficer InternationalSilver,Inc. 5210 East Williams Circle, Suite 700,Arizona85711 Phone: (520) 889-2040Fax: (520) 889-27333 1
